Citation Nr: 1100472	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $32,382.00, to include the question of whether the 
overpayment was properly created.



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) from 
a 2008 rating decision of decision of the Committee on Waivers 
and Compromises (COWAC) at the Milwaukee, Wisconsin RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By a letter dated in November 2007 the Veteran was notified that 
her non-service-connected pension benefits had been terminated 
effective October 1, 2004.  A letter dated in January 2008 
advised the Veteran that she had been overpaid in the amount of 
$32,382.00.

Shortly after notification of the overpayment, the Veteran 
submitted a request for waiver of  recovery of the overpayment 
and challenged the validity of the debt.  She asserted therein 
that SSA disability benefits were not countable income for non-
service-connected pension purposes, and that the RO was incorrect 
in its decision.  She also related that in May 2003 she applied 
for SSA benefits and that SSA contacted VA in regards to the 
amount of her non-service-connected pension benefits in relation 
to Supplemental Security Income (SSI), which she was ultimately 
denied.  She also detailed that she had been awarded SSA 
disability benefits in September 2006.  

It is clear from the Veteran's statements that she had challenged 
the validity of the debt charged against her.  When the validity 
of a debt is challenged, a threshold determination must be made 
on that question prior to a decision on waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In essence, if 
the debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, she may appeal.  See 38 C.F.R. § 1.911 
(2008); VAOPGCPREC 6-98 (April 24, 1998).  

The underlying issue of validity of this debt has been argued by 
the Veteran, but the matter has not been since considered by the 
agency of original jurisdiction (AOJ); thus, the Board lacks 
jurisdiction to consider or respond to the Veteran's arguments.  
Until that threshold issue has been adjudicated by the AOJ, and 
has either been subject to a final decision or perfected for 
appeal, review by the Board of the waiver claim must be deferred 
pending formal adjudication of the challenge to the validity of 
the debt.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's challenge of the 
validity of the debt at issue.  The RO should 
prepare an audit of the Veteran's pension 
account, setting forth the period of the 
overpayment at issue and the amounts due and 
paid to the Veteran.  The sources of income 
considered and when such income was included 
or annualized in determining the Veteran's 
pension award, including income from any 
source, should be identified.  Once compiled, 
the audit report should be associated with 
the claims folder, and a copy should be 
provided to the Veteran.  If it is determined 
that a debt was properly created, notify the 
Veteran of her right to appeal the decision.  
If she files a notice of disagreement on this 
issue, a statement of the case should be 
issued, and she should be afforded the 
appropriate amount of time to perfect her 
appeal to the Board by filing a substantive 
appeal.

2.  If it is determined that a debt was 
properly created, the Veteran should be given 
another opportunity to submit a current 
financial statement, to include an accurate 
and complete listing of the Veteran's income 
and expenses.  The decision to deny waiver of 
recovery of the overpayment should then be 
reviewed, taking into consideration any 
additional financial data from the Veteran.

3.  After completion of the foregoing, the 
AOJ should review the waiver claim and 
determine whether such a waiver is warranted 
under applicable laws and regulations.  If 
the decision of the AOJ remains adverse to 
the Veteran, she should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

